DETAILED ACTION

	Claims 1-12 have been canceled. Claims 13-32 remain pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18, 20-27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Laimboeck et al. (US 2017/0226925 A1), hereafter Laimboeck, in view of Bilic et al. (DE 102008049106), hereafter Bilic.
Regarding claims 13, 23 and 32, Laimboeck discloses a power unit (Fig. 1) comprising: a reciprocating-piston engine (Fig. 1) having at least one generator (11, 12) drivingly connected to the engine, the engine including at least two pistons (3, 4) included in the engine guided in at least two cylinders (1, 2) arranged in tandem; first and second crankshafts connected to the pistons by connection rods (5, 6) running in opposite directions and mechanically coupled in a same phase [0008]; and further disclosing a pair of crankshafts (7, 8) and two sprocket gears (9, 10) translating a rotation.
Laimboeck is silent to an engine including a first hub coupled to a second hub by a first connection; and a connection disk configured, dimensioned and arranged as a second connection for transmitting torque from the first hub to the second hub such that an angular position between the hubs is continuously adjustable on installation, wherein the first hub and the second hub rest on each of a plurality of surfaces of the connection disk, and wherein the surfaces of the connection disk include a matrix of hard materials for frictional engagement of the hubs. Bilic discloses a shaft (16) having a sprocket gear (Fig. 1) attached to it via a first hub coupled to a second hub (the mating surfaces in Fig. 1) by a first connection (56, screw); and a connection disk (10, 12) configured, dimensioned and arranged as a second connection for transmitting torque from the first hub to the second hub such that an angular position between the hubs is continuously adjustable on installation, wherein the first hub and the second hub rest on each of a plurality of surfaces of the connection disk (disks 10 and 12 are compressed between screw head 56 and the shaft surface), and wherein the surfaces of the connection disk include a matrix of hard materials for frictional engagement of the hubs [0043]. It would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention to provide the sprocket and the shaft connection of Bilic in the engine of Laimboeck in order to prevent rotation between the adjoining surfaces. 

Regarding claim 14, Laimboeck modified with Bilic discloses the power unit of claim 13, wherein the frictional engagement is by one of a screw screwed into an inner thread of the first hub and a hub nut screwed with an outer thread of the first hub (Bilic teaches a screw connection, 56).

Regarding claims 15 and 24, Laimboeck modified with Bilic discloses the power unit of claim 14, wherein the one of the screw and the hub nut pass through the connection disk (Fig. 1 in Bilic).

Regarding claims 16 and 25, Laimboeck modified with Bilic discloses the power unit of claim 14, wherein the one of the screw and the hub nut exert force in a longitudinal direction against the connection disk (Fig. 1 in Bilic).

Regarding claim 17 and 26, Laimboeck modified with Bilic discloses the power unit of claim 14, wherein the screw is tightened in a direction against the transmission of torque from the first hub to the second hub (Fig. 1 in Bilic).

Regarding claim 18 and 27, Laimboeck modified with Bilic discloses the power unit of claim 13, wherein the first hub and the second hub form parallel facing surfaces resting on the connection disk (Fig. 1 in Bilic).

Regarding claims 20 and 29, Laimboeck modified with Bilic discloses the power unit of claim 13, wherein the at least one generator (11, 12) is connected to an output hub of the engine by one of a gearwheel mechanism and a traction mechanism (Laimboeck, Fig. 1).

Regarding claims 21 and 30, Laimboeck modified with Bilic discloses the power unit of claim 20, wherein the traction mechanism is one of a toothed chain and a toothed belt (17, 18 in Laimboeck).

Regarding claim 22, Laimboeck modified with Bilic discloses the power unit according to claim 20, wherein the first crankshaft rotates in a first direction and the second crankshaft rotates in a second direction opposite the first direction, wherein the at least one generator is rotatable in the first direction, wherein a balance shaft is rotatable in the second direction and is drivingly connected with the second crankshaft, and wherein a flywheel mass is carried by one of the balance shaft and the second crankshaft.


Claims 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Laimboeck et al. (US 2017/0226925 A1), in view of Bilic et al. (DE 102008049106), and in further view of Li et al. (CN 202867596 U), hereafter Li.
	Regarding claims 19 and 28, Laimboeck as modified with Bilic does not disclose a connection disk disposed between a crankshaft and a sprocket. Imanishi teaches a crankshaft (1) and sprocket connection (Fig. 1), comprising a connection disk (3) provided between the crankshaft and a sprocket (2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a sleeve of Bilic on the opposing side of the sprocket, as taught by Li, and on the crankshaft of the power unit of Laimboeck, in order to prevent rotation between the adjoining surfaces.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747